DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11173085. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 1, 14, and 17 of the present application are broader than independent claims 1, 13, and 17 of US patent 11173085. The dependent claims are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4941221 to Kanzler in view of US 20170164695 A1 to Davis.
Re Claim 1, Kanzler teaches:
A mattress cover for coupling to a mattress having an upper surface opposite a lower surface (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33”.) and a thickness defined between the upper surface and the lower surface with the mattress (at least Fig. 5) providing movement therapy (at least [Abstract] “articulatory movement whereby the supporting surface (13) can assume a first attitude for supporting the body of a person”.) comprising increasing the thickness of the mattress with a patient disposed thereon (at least Fig. 6), the mattress cover comprising: 
a patient support portion adapted to cover the upper surface of the mattress, the patient support portion having an outer periphery sized so that a majority of the patient is supported on the patient support portion within the outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); 
a bottom portion coupled to the patient support portion and adapted to cover the lower surface of the mattress (at least Fig. 5 element 33); 
peripheral portions extending between the patient support portion and the bottom portion (at least Fig. 5 and [Col. 4 lines 1-10] “two longitudinal side panels 35”.) such that the mattress cover is adapted to substantially encase the mattress (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33 fitted to the mattress 11”.); and 
an augmenting feature associated with one of the peripheral portions and being adapted to move between a stored configuration in the absence of the movement therapy, and a deployed configuration in response to increasing the thickness of the mattress during the movement therapy (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Kanzler does not explicitly teach:
the augmenting feature including a resilient member adapted to bias the augmenting feature toward the stored configuration.
However, Davis teaches:
the augmenting feature including a resilient member adapted to bias the augmenting feature toward the stored configuration (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with the resilient member taught by Davis because both are directed towards the same field of endeavor of mattress covers with peripheral folds and doing so involves using a known technique (providing resilient member at the end of the fold as taught by Davis) with a known device (mattress cover fold taught by Kanzler) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the tube can be held in a taut position along the mattress cover top half 28. This results in an aesthetically pleasing appearance” (Davis [0050]).
Re Claim 2, the combination of Kanzler and Davis teaches:
The mattress cover of claim 1 (detailed with respect to claim 1). 
Kanzler further teaches:
wherein the one peripheral portion comprises a width defined between the patient support portion and the bottom portion with the width adapted to increase as the augmenting feature moves from the stored configuration to the deployed configuration, and decrease as the augmenting feature moves from the deployed configuration to the stored configuration (at least Figs. 5-7 and [Col. 6 lines 20-35] “If the person wishes to change from the supine position to a side position, the control system is initiated so as to cause inflation of the particular longitudinal inflatable chamber 31 opposite to the side to which the person wishes to turn and so elevate the respective marginal longitudinal section 17 of the supporting surface”.).

Re Claim 3, the combination of Kanzler and Davis teaches:
The mattress cover of claim 1 (detailed with respect to claim 1). 
Kanzler further teaches:
wherein the augmenting feature further includes concertinaed material coupled to the one peripheral portion with the concertinaed material adapted to assume an expanded state in the deployed configuration and a natural state in the stored configuration (at least Fig. 5 and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.).
Re Claim 4, the combination of Kanzler and Davis teaches:
The mattress cover of claim 1 (detailed with respect to claim 1). 
Kanzler further teaches:
wherein the augmenting feature further includes at least one coupler adapted to constrain the augmenting feature when the augmenting feature is in the stored configuration (at least Figs. 5-6 and [Col. 5 lines 20-35] “The longitudinal edges of the flexible covering 39 are releasably fastened to the longitudinal sides 35 of the mattress cover 33 at a location 40 below location 37 at which the adjacent longitudinal inflatable chamber 31 is attached to the longitudinal side panel 35”.).
Re Claim 5, the combination of Kanzler and Davis teaches:
The mattress cover of claim 4 (detailed with respect to claim 4).
Kanzler further teaches:
wherein the augmenting feature further includes a fold of material coupled to the one peripheral portion with the fold of material adapted to be positioned adjacent the one peripheral portion in the stored configuration and further adapted to extend away from the one peripheral portion in the deployed configuration (at least Figs. 5-6 and [Col. 5 lines 20-35] “The flexible covering 39 includes sufficient surplus material to accommodate spreading of the covering when one or both of the longitudinal inflatable chambers 31 are fully inflated. When the two longitudinal inflatable chambers are in a deflated condition, the surplus material lays loosely adjacent the longitudinal sides of the mattress, as best seen in FIG. 5”.).
Re Claim 6, the combination of Kanzler and Davis teaches:
The mattress cover of claim 5 (detailed with respect to claim 5).
Kanzler further teaches:
further comprising a securing member disposed between the fold of material and the one peripheral portion with the securing member adapted to prevent relative movement between the mattress cover and the mattress (at least Figs. 5-6 and [Col. 5 lines 20-35] “Each transverse inflatable chamber is however releasably fastened to the underside of a flexible covering 39 which overlies the various longitudinal and transverse inflatable chambers and drapes down alongside the longitudinal sides of the mattress 11”.).
Re Claim 7, the combination of Kanzler and Davis teaches:
The mattress cover of claim 5 (detailed with respect to claim 5).
Kanzler further teaches:
wherein the fold of material further includes a coupled end coupled to the one peripheral portion proximate the patient support portion and a free end positioned adjacent the one peripheral portion in the stored configuration (at least Figs. 5-6 and [Col. 5 lines 20-35] “Each transverse inflatable chamber is however releasably fastened to the underside of a flexible covering 39 which overlies the various longitudinal and transverse inflatable chambers and drapes down alongside the longitudinal sides of the mattress 11”.).
Re Claim 8, the combination of Kanzler and Davis teaches:
The mattress cover of claim 7 (detailed with respect to claim 7).
Davis further teaches:
wherein the resilient member is coupled to the fold of material at the free end with the resilient member biasing the fold of material to the stored configuration (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
Re Claim 9, the combination of Kanzler and Davis teaches:
The mattress cover of claim 7 (detailed with respect to claim 7).
Davis further teaches:
wherein the resilient member is coupled to another one of the peripheral portions such that the resilient member is adapted to be tensioned by a force transverse to the resilient member when the augmenting feature is moved to the deployed configuration (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
Re Claim 10, the combination of Kanzler and Davis teaches:
The mattress cover of claim 7 (detailed with respect to claim 7).
Davis further teaches:
wherein the at least one coupler includes: a coupler operatively attached to the one peripheral portion, and a counterposing coupler operatively attached to the fold of material with the coupler and the counterposing coupler being releasably coupled to one another (at least Figs. 5-6 and [0045] “The zipper teeth 311,312 shown in this illustration are from a coil-type zipper, which is the preferred type of slide fastener assembly for mattress covers and similar applications due to the superior lateral (i.e., pull-apart) strength of coil-type zipper teeth. In a contemplated embodiment of the present invention, a first 301 of the pair of stringer tapes is a conventional stringer tape, while a second 302 of the pair of stringer tapes is woven in a manner so as to include a hollow tube, or bead, 345 formed at or adjacent to the selvedge edge of the stringer tape (i.e., the edge opposite of the row of coil-type zipper teeth 312)”.).
Re Claim 14, Kanzler teaches:
A mattress cover for coupling to a mattress having an upper surface opposite a lower surface (at least Fig. 5 and [Col. 3 lines 65-68] “mattress cover 33”.) and a thickness defined between the upper surface and the lower surface with the mattress (at least Fig. 5) providing movement therapy (at least [Abstract] “articulatory movement whereby the supporting surface (13) can assume a first attitude for supporting the body of a person”.) comprising increasing the thickness of the mattress with a patient disposed thereon (at least Fig. 6), the mattress cover comprising: 
a patient support portion adapted to cover the upper surface of the mattress, the patient support portion having an outer periphery sized so that a majority of the patient is supported on the patient support portion within the outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); and 
a bottom portion opposite the patient support portion and adapted to cover the lower surface of the mattress such that the mattress is disposed between the patient support portion and the bottom portion (at least Fig. 5 element 33), 
and an augmenting feature associated with one of the peripheral portions and being adapted to move between a stored configuration in the absence of the movement therapy, and a deployed configuration in response to increasing the thickness of the mattress during the movement therapy (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.), 
wherein the patient support portion is adapted to at least partially overlap the bottom portion and move relative to the bottom portion to accommodate increasing thickness of the mattress during the movement therapy such that the overlap decreases with the increasing thickness of the mattress (at least Figs. 5-6 and [Col. 3 lines 65-68] “mattress cover 33 fitted to the mattress 11”.).
Kanzler does not explicitly teach:
the augmenting feature including a resilient member adapted to bias the augmenting feature toward the stored configuration.
However, Davis teaches:
the augmenting feature including a resilient member adapted to bias the augmenting feature toward the stored configuration (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by Kanzler with the resilient member taught by Davis because both are directed towards the same field of endeavor of mattress covers with peripheral folds and doing so involves using a known technique (providing resilient member at the end of the fold as taught by Davis) with a known device (mattress cover fold taught by Kanzler) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the tube can be held in a taut position along the mattress cover top half 28. This results in an aesthetically pleasing appearance” (Davis [0050]).
Re Claim 15, the combination of Kanzler and Davis teaches:
The mattress cover of claim 14 (detailed with respect to claim 14). 
Kanzler further teaches:
wherein the bottom portion includes an upper edge and the patient support portion completely overlaps the upper edge when placed on the upper surface of the mattress  (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.); and wherein the patient support portion and the bottom portion are adapted to overlap adjacent to opposing sides of the mattress (at least Fig. 5 and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.).
Re Claim 16, the combination of Kanzler and Davis teaches:
The mattress cover of claim 14 (detailed with respect to claim 14). 
Davis further teaches:
wherein the resilient member is coupled to the patient support portion and the bottom portion with the resilient member biasing the patient support portion towards the bottom portion and the bottom portion towards the patient support portion (at least Fig. 6 element 445 and [0050] “the hollow tube 445, thereby forming a beaded cord 440 on the mattress cover 25 that can be disposed along the juncture of the side and the top of the mattress 20”.).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4941221 to Kanzler in view of Davis and further in view of GB 2151472 A to Kitahama.
Re Claim 11, the combination of Kanzler and Davis teaches:
The mattress cover of claim 1 (detailed with respect to claim 1).
The combination of Kanzler and Davis does not explicitly teach:
wherein the augmenting feature further includes: a roller configured to pivot about an axis with one of the peripheral portions at least partially furled about the roller; and a biasing member coupled to the roller and configured to bias the roller against unfurling of the one peripheral portions as the augmenting feature moves from the stored configuration to the deployed configuration.
However, Kitahama teaches:
wherein the augmenting feature further includes: a roller configured to pivot about an axis with one of the peripheral portions at least partially furled about the roller; and a biasing member coupled to the roller and configured to bias the roller against unfurling of the one peripheral portions as the augmenting feature moves from the stored configuration to the deployed configuration (at least Figs. 6-9 and [Col. 3 lines 1-35] “The rotary rods are composed of six rods in parallel to each other, i.e two upper rotary rods 5a, two lateral rotary rods Sc and two lower rotary rods 5b. The upper rotary rods 5a are rotatably fitted to the bearings 1 8 at the ends of the support posts 21. When the support posts 21 are erected, each upper rotary rod 5a is located in its uppermost position; when the support posts 21 are brought down, each upper rotary rod 5a is located in its lowermost position”).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by the combination of Kanzler and Davis with the roller taught by Kitahama because both are directed towards the same field of endeavor of mattress covers with peripheral folds and doing so involves using a known technique (providing a roller as taught by Kitahama) with a known device (mattress cover fold taught by the combination of Kanzler and Davis) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The rotation force of the relevant rotary rod can be transmitted to move the body-enclosing sheet” (Kitahama [Col. 3 lines 55-65]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Davis and further in view of US 6370716 B1 to Wilkinson.
Re Claim 12, the combination of Kanzler and Davis teaches:
The mattress cover of claim 1 (detailed with respect to claim 1). 
Kanzler further teaches:
wherein the patient support portion further comprises a first area (at least Fig. 5 and [Col. 3 lines 27-30] “two marginal longitudinal sections 17”.) and a second area different from the first area (at least Fig. 5 and [Col. 3 lines 27-30] “a central longitudinal section 15”.),
 a second material forming the second area (at least [Col. 4 lines 67-68 to Col. 5 lines 1-5] “covering 39 may be of any suitable construction, but preferably includes a portion 41 of sheepskin or other fibrous material which provides the body supporting surface 13” In other words, material of the area taught by Kanzler is relatively inelastic.), and 
wherein the first area is positioned proximate the outer periphery of the patient support portion (at least Fig. 5 and [Col. 3 lines 27-30] “two marginal longitudinal sections 17”.) and the second area is positioned inwardly from the outer periphery relative to the first area (at least Fig. 5 and [Col. 3 lines 27-30] “a central longitudinal section 15”.) such that the patient support portion is adapted to concentrate elastic expansion to the first area in response to increasing the thickness of the mattress during the movement therapy (at least [Col. 6 lines 20-35] “inflation of the particular longitudinal inflatable chamber 31 opposite to the side to which the person wishes to turn and so elevate the respective marginal longitudinal section 17 of the supporting surface”.).
The combination of Kanzler and Davis does not explicitly teach:
with the first area formed from a first material having greater relative elasticity than.
However, Wilkinson teaches:
with the first area formed from a first material having greater relative elasticity than (at least [Col. 12 lines 45-65] “The side walls 206 and 208 can include stretchable panels 222 and 224 that allows the outer cover 22 to expand and contract as the support cells 14 rise and fall within the outer cover 22”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by the combination of Kanzler and Davis with the stretchable material taught by Wilkinson because both are directed towards the same field of endeavor of mattress covers that accommodate expansion and doing so involves using a known technique (providing a stretchable material as taught by Wilkinson) with a known device (mattress cover taught by the combination of Kanzler and Davis) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The displacement of the support cells 14 is accommodated by the stretchable panels 222 and 224” (Wilkinson [Col. 12 lines 45-65]).
Re Claim 13, the combination of Kanzler, Davis, and Wilkinson teaches:
The mattress cover of claim 12, wherein the patient support portion further includes a first area and a second area different from the first area with the first area formed from a first material having greater relative elasticity than a second material forming the second area (detailed with respect to claim 12). 
Kanzler further teaches:
wherein the first and second materials are formed in the first and second areas (at least Fig. 5) using at least one of additive manufacturing and three- dimensional printing technology (It is noted that the claimed limitation is a product by process claim. Kanzler Fig. 5 teaches the claimed structure, and it has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (MPEP 2113)).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanzler in view of Kitahama.
Re Claim 17, Kanzler teaches:
A movement therapy mattress assembly comprising: a mattress having an upper surface, a lower surface, sides (at least Fig. 5 and [Col. 3 lines 15-20] “a body supporting apparatus which is used in conjunction with a conventional bed mattress”.), and a patient turning device positioned adjacent to the lower surface and adapted to move the mattress to provide movement therapy (at least Fig. 5 and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.); 
a mattress cover comprising: a patient support portion covering the upper surface of the mattress, the patient support portion having an outer periphery sized so that a majority of the patient is supported on the patient support portion within the outer periphery during the movement therapy (at least Figs. 5-6 and [Col. 4 lines 1-5] “The mattress cover 33 includes a top panel 34”.); 
a bottom portion coupled to the patient support portion, the bottom portion covering the patient turning device (at least Fig. 5 element 33); and 
peripheral portions extending between the patient support portion and the bottom portion, the peripheral portions covering the sides of the mattress (at least Fig. 5 and [Col. 4 lines 1-10] “two longitudinal side panels 35” and [Col. 4 lines 1-20] “Each longitudinal inflatable chamber 31 includes a portion 36 which drapes over the side of the mattress”.); and 
an augmenting feature associated with the mattress cover and adapted to move between a stored configuration in the absence of the movement therapy and a deployed configuration to accommodate movement of the mattress during the movement therapy (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Kanzler does not explicitly teach:
the augmenting feature including a roller configured to pivot about an axis with one of the peripheral portions at least partially furled about the roller.
However, Kitahama teaches:
the augmenting feature including a roller configured to pivot about an axis with one of the peripheral portions at least partially furled about the roller (at least Figs. 6-9 and [Col. 3 lines 1-35] “The rotary rods are composed of six rods in parallel to each other, i.e two upper rotary rods 5a, two lateral rotary rods Sc and two lower rotary rods 5b. The upper rotary rods 5a are rotatably fitted to the bearings 1 8 at the ends of the support posts 21. When the support posts 21 are erected, each upper rotary rod 5a is located in its uppermost position; when the support posts 21 are brought down, each upper rotary rod 5a is located in its lowermost position”).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the mattress cover taught by the combination of Kanzler and Davis with the roller taught by Kitahama because both are directed towards the same field of endeavor of mattress covers with peripheral folds and doing so involves using a known technique (providing a roller as taught by Kitahama) with a known device (mattress cover fold taught by the combination of Kanzler and Davis) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “The rotation force of the relevant rotary rod can be transmitted to move the body-enclosing sheet” (Kitahama [Col. 3 lines 55-65]).
Re Claim 18, the combination of Kanzler and Kitahama teaches:
The movement therapy mattress of claim 17 (detailed with respect to claim 17). 
Kitahama further teaches:
wherein the mattress cover further includes a resilient member adapted to bias the augmenting feature toward the stored configuration (at least Figs. 3-6 elements 5a-c bias the augmenting feature element 12).
Re Claim 19, the combination of Kanzler and Kitahama teaches:
The movement therapy mattress of claim 17 (detailed with respect to claim 17). 
Kitahama further teaches:
wherein the augmenting feature further includes a biasing member coupled to the roller and configured to bias the roller against unfurling of the one peripheral portions as the augmenting feature moves from the stored configuration to the deployed configuration (at least Figs. 6-9 and [Col. 3 lines 1-35] “The rotary rods are composed of six rods in parallel to each other, i.e two upper rotary rods 5a, two lateral rotary rods Sc and two lower rotary rods 5b. The upper rotary rods 5a are rotatably fitted to the bearings 1 8 at the ends of the support posts 21. When the support posts 21 are erected, each upper rotary rod 5a is located in its uppermost position; when the support posts 21 are brought down, each upper rotary rod 5a is located in its lowermost position”).
Re Claim 20, the combination of Kanzler and Kitahama teaches:
The movement therapy mattress assembly of claim 17 (detailed with respect to claim 17). 
Kanzler further teaches:
wherein the patient turning device comprises an inflatable bladder (at least Figs. 5-7 element 31 and [Col. 3 lines 65-68] “The two longitudinal inflatable chambers 31”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673                                                                                                                                                                                          
/DAVID R HARE/              Primary Examiner, Art Unit 3673                                                                                                                                                                                          
11/10/2022